 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    SAMMY LEE MORRIS,                          Case No. CV 19-5839-SVW (KK)
11                              Plaintiff,
12                         v.                    ORDER ACCEPTING FINDINGS
                                                 AND RECOMMENDATION OF
13    E. BURRKHOUSE, et al.,                     UNITED STATES MAGISTRATE
                                                 JUDGE
14                              Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
18   Complaint, the relevant records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. No objections have been filed. The Court accepts
20   the findings and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss the
22   Second Amended Complaint is DENIED.
23
24   Dated: May 25, 2021
25
                                             HONORABLE STEPHEN V. WILSON
26                                           United States District Judge
27
28
